COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DAVID OROZCO,                                 §              No. 08-19-00064-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                34th District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                             State.             §              (TC# 20180D00991)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 16, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before August 16, 2019.


       IT IS SO ORDERED this 7th day of August, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.